El Juez Asociado Sb. Aldeey,
emitió la opinión del tri- ' bunal.
Por escritura pública de 24 de septiembre de 1891 don José Silva Albert y don José Silva Quintana constituyeron la sociedad mercantil J. Silva & Cía. a la que aportaron el «establecimiento comercial que tenían abierto en el barrio de •“Río Cañas” de Caguas. Pocos meses después, y por escri-tura de tres de enero de 1892, disolvieron su sociedad en-cargando de la liquidación a otra que iba a constituirse y ■que por el mismo documento constituyó uno de ellos, don José Silva Albert, con clon Ramón Silva Albert y don Nica-nor Esteves bajo la razón social de Silva Hermano y Cía. En la misma fecha y con el numero siguiente de orden del protocolo del notario los dos socios de J. Silva y Cía. ven-dieron en nombre de la sociedad a Silva Hermano y Cía. una finca de cuarenta cuerdas radicada en el barrio de “Que-brada Arenas” que dijeron había comprado la sociedad J. Silva y Cía. en 27 de julio ele 1891 y que estaba inscrita a su nombre en el registro ele la propiedad.
Presentados esos documentos al registrador negó la ins-cripción de dicha finca por los siguientes motivos:
“Primero: Que dicha finca aparece inscrita a favor de una so-ciedad denominada J. Silva y Gia. como adquirida en 27 de julio de 1891 y que la sociedad que comparece o verifica la venta fue constituida en 24 de septiembre de 1891 o sea en fecha posterior a *179tal adquisición, por cuya contradicción debe presumirse que, aunque de la misma razón social, se trata en ambos casos de sociedades dife-rentes, sin que tal juicio se destruya con la simple manifestación contenida en la escritura de yenta relacionando ambas fechas sin aclaración alguna ni comprobación respecto al particular, pues ade-más no aparece de la escritura de constitución que la sociedad que vende sea continuadora o liquidadora de la que tiene inscrita la finca, ni que sus efectos hubieran de retrotraerse a fecha anterior, resultando solamente ser continuadora de la extinguida casa José Silva Quintana, siendo aplicable en este caso el art. 20 de la Ley Hipotecaria; Segundo: Que aún en el caso de tratarse de una misma sociedad, J. Silva y Cía., fué disuelta en escritura número 5 de fe-cha 3 de enero de 1892 y se verifica la venta a nombre de la misma como si tal disolución no se hubiera practicado, en esta escritura número seis del mismo día, o sea con posterioridad, siendo por tanto, ambas escrituras que se tienen a la vista, contradictorias entre sí; y, tercero: Que la sociedad que compra es liquidadora de J. Silva y Cía., según consta de la escritura No. 5 citada, en cuyo carácter le está prohibido adquirir bienes de la misma por compra, por ra-zón de estar encargada de la administración de ellos, a tenor del artículo 1362 del Código Civil; habiéndose tomado en su lugar ano-tación preventiva por el término legal al folio 57 del tomo 7o. Río Piedras, finca No. 313, anotación letra A.”
Interpuesto recurso gubernativo por Silva Hermano y Cía. contra esa resolución solicita que la revoquemos y or-denemos la inscripción a su favor.
El solo hecho de que la mencionada finca fuera comprada por J. Silva y Cía. en 27 de julio de 1891, dos meses antes de que sus pactos sociales se hicieran constar en el documento público de 24 ele septiembre del mismo año, no es bastante para sostener que son distintas la sociedad que vende y la que aparece como dueña en el registro pues pudo existir dicha-sociedad aunque sus pactos no constasen en escritura, con mayor razón en este caso en que del contrato social aparece que la sociedad existía con anterioridad pues aportaron a la misma el establecimiento comercial .que tenía abierto en el barrio de “Bío Cañas,” por lo que no tiene aplicación el artículo 20 de la Ley Hipotecaria.
*180So funda el segundo motivo de la negativa en que. la escritura de disolución y la de venta son contradictorias por-que los socios de J. Silva y Cía. venden a nombre de esta sociedad como si no estuviera disuelta y en liquidación, en-tendiendo el registrador, según expresa en su alegato, que debió hacerse la venta a nombre de la sociedad en liquida-ción, reconociendo que había sido disuelta, o a nombre de sus ex-socios como dueños que debían quedar en comunidad de la finca, pero no como perteneciente a la sociedad.
Los miembros de una sociedad no son copropietarios de los bienes de la misma porque éstos pertenecen a la entidad jurídica social, por lo que los socios de J. Silva y Cía. no podían vender a su nombre propio la finca objeto de este recurso y tenían que verificarlo, como lo hicieron, a nombre de la razón social a que pertenecían, que era la que podía disponer de ella. Es cierto que cuando verificaron la venta ya estaba disuelta la sociedad y declarada en liquidación, pero esto no requería que la venta la otorgara la sociedad liquidadora porque J. Silva y Cía. continuó siendo dueña de la finca a pesar de su disolución. El caso de Porto Rico Fruit Exchange v. El Registrador de San Juan, 27 D. P. R. 759 citado por 'el recurrido en su alegato en apoyo de este motivo de su negativa, no tiene aplicación a este caso porque en él se trataba de que un socio había llegado a ser único dueño de todos los bienes de la sociedad por cesión que de sus derechos le hicieron los demás socios y tenía, por tanto, que actuar como tal único dueño de los bienes.
Por último, en vista de que “Silva Hermano y Cía.” com-pró la finca en cuestión a “J. Silva y Cía’.’ 'inmediatamente después de ésta haberla nombrado su liquidadora, como lo demuestra 'el que la escritura de compra y la de declaración de liquidación fueron otorgadas en la misma fecha, teniendo la primera el número siguiente de orden a la segunda en el protocolo del notario, dudamos mucho si efectivamente la ’ compradora estaba de hecho encargada' de la administración de la finca que compró y más bien nos sentimos inclinados *181a creer que no lo estaba; pero de tocios modos tal compra no es nula de acuerdo con el No. 2o. del artículo 1362 del Código Civil porque como dijo este Tribunal Supremo en el caso de Mancheño v. Le Brun, 14 D. P. R. 482, arguyendo bajo la base de una venta otorgada por el mandante a su mandatario, “desde el momento en que el mismo mandante vende esos bienes a su mandatario hace cesar el mandato ciado y recupera el poder de vender y ele administrar que había otorgado desapareciendo así el motivo legal ele la incapaci-dad. Esa prohibición de la ley ha sido siempre interpre-tada restrictivamente por oponerse a la libertad de contra-tación, es ratificable el contrato y prescriptible la acción para pedir su nulidad, habiendo transcurrido en este caso veinte y siete años desde su otorgamiento. Bengoa v. El Registrador, 14 D. P. R. 109; Ledesma v. Agrait, 19 D. P. R. 566; Turner v. El Registrador, 22 D. P. R. 573; Seoane v. El Registrador, 23 D. P. R. 813; Castelló v. Pérez, 23 D. P. R. 770.
Por las razones expuestas debe revocarse la nota recu-rrida y ordenarse la inscripción solicitada.

Revocada la nota recurrida y ordenada la ins-cripción denegada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y Hutchison.
El Juez Asociado Sr. del Toro firmó: “Conforme con la sentencia. ’ ’